Citation Nr: 0720895	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  07-20 533	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in the 
December 15, 1969 Board decision that denied service 
connection for light perception only of the left eye.  

(The veteran's appeals for an initial disability rating in 
excess of 30 percent for a left eye vision loss and an 
effective date earlier than March 30, 2001, for service 
connection for the left eye vision loss, will be the subject 
of a separate decision.)  


REPRESENTATION

Moving party represented by:  Paralyzed Veterans of America, 
Inc.


APPEARANCE AT ORAL ARGUMENT

Veteran


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from May 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) as an original action on the motion of the veteran 
alleging clear and unmistakable error (CUE) by the Board in a 
December 15, 1969 decision which denied service connection 
for light perception only of the left eye.  

In a motion received by VA in September 2005, the veteran 
requested revision of the Board's December 15, 1969 decision 
on the grounds of CUE.  Subsequent letters repeated the 
assertion of CUE.  

In April 2007, a hearing on the current issues was held 
before the undersigned Veterans Law Judge, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  At the hearing, the undersigned 
informed the veteran and his representative that the Board 
would consider the CUE motion.  They responded by presenting 
arguments at the hearing supporting the claim of CUE.  

At the April 2007 Board hearing, the veteran and his 
representative moved to have this matter advanced on the 
docket.  The CUE motion has been advanced on the Board's 
docket by reason of the veteran's advanced age.  See 38 
U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 C.F.R. §§ 20.900(b), 
20.1405(a)(2) (2006).  


FINDINGS OF FACT

1.  In its December 15, 1969 decision, the Board denied 
entitlement to service connection for light perception only 
of the left eye.  

2.  The December 15, 1969 Board decision denying entitlement 
to service connection for light perception only of the left 
eye was based on the law and evidence then of record and 
constituted a reasonable exercise of judgment.  


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the December 15, 
1969 Board decision denying service connection for light 
perception only of the left eye.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1405 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, the veteran has set forth the alleged 
clear and unmistakable errors, the legal and factual basis 
for the allegations, and why he believes the result would 
have been manifestly different but for the alleged error.  
Consequently, the veteran has at least met the pleading 
requirements of the revised 38 C.F.R. § 20.1404(b), and 
denial of his motion on the merits, rather than dismissal 
without prejudice, is appropriate.

Duty to Assist

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the veteran's Motion in 
this case. See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2006).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
provisions of the VCAA do not apply to a claim based on an 
allegation of clear and unmistakable error in a previous 
decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).  The Court held that an attempt to obtain benefits 
based on an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, at 178.  An allegation 
of CUE does not represent a "claim," but rather is a 
collateral attack on a final decision.  It involves a legal 
challenge to a prior Board decision and does not involve 
acquiring or submitting any additional evidence.  Therefore, 
the provisions of the VCAA are not for application in the 
adjudication of the issue of CUE in a prior final decision.  

Motions for CUE in a Board Decision

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. § 20.1400-1411 (2006).  The motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement for specific 
allegations.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b).

Rule 1403, found at 38 C.F.R. § 20.1403, relates what does 
and what does not constitute CUE, and provides as follows:  

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  

(b) Record to be reviewed.  (1) Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by VA not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  VA's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.   

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

Prior decisions issued by the Court with regard to clear and 
unmistakable error in RO rating decisions provide guidance in 
determining whether clear and unmistakable error exists in a 
Board decision.  As stated by the Court, in order for clear 
and unmistakable error to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

With respect to prior final rating decisions, the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable error.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

Errors constituting clear and unmistakable error "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313. "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

Evidence of Record at the Time of the December 15, 1969 Board 
Decision

The veteran and his representative contend that CUE exists in 
a December 15, 1969 Board decision that denied service 
connection for a loss of vision resulting in light perception 
only of the left eye.  The evidence before the Board on 
December 15, 1969, consisted of the following:

Service medical records showed the veteran was aboard a 
bomber that crashed on take-off, in August 1944.  He was 
stunned and burned, but did not lose consciousness.  
Examination revealed second and third degree burns on his 
right hand, forearm, elbow, right knee, thigh, leg, right 
ankle, left knee and leg.  In November 1944, he complained 
that his eyes burned and watered after reading a while.  
Examination disclosed slight hyperopia, bilaterally, with 
visual acuity of 20/15 on the right and 20/20 on the left.  
In March 1945, the veteran complained of having headaches off 
and on, of moderate severity, not relieved by aspirin.  He 
believed they were due to a head injury received in the 
crash.  X-rays and examination did not reveal a reason for 
the headaches and the doctor was of the opinion that this was 
a case of mild migraine.  Eye, ear, nose and throat 
examination included a finding that visual acuity was 20/20, 
bilaterally, and there was no eye diagnosis.  When the 
veteran was examined for discharge, there were no eye 
complaints and visual acuity was 20/20, bilaterally.  

Following service, in December 1945, the veteran claimed 
compensation for his injury residuals, without mention of a 
vision loss.  There were no eye complaints or findings on VA 
examinations in July 1946, June 1948, and September 1949.  

On hospitalization in June 1948, the veteran's sclerae 
appeared injected.  Malaria was diagnosed and treated.  There 
were no further eye complaints or findings.  The veteran was 
released from the hospital in July 1948, for clinical follow-
up.  

In a statement received in March 1969, a private 
ophthalmologist, F. M., M.D., wrote that old records showed 
the veteran consulted her in May 1949, because he had blurred 
vision with night driving.  He had a medical history of 
concussion.  The left eye had a nevus of the iris.  Visual 
acuity on the right was 20/20, correctable to 20/15, and the 
left eye had uncorrected vision of 20/50, correctable to 
20/20.  Gross changes could be seen in the left macular 
region.  The right fundus was negative.  In the left fundus, 
the disc was all right.  Nasally, from the disc, were fine 
pigment irregularities and massive changes in the left 
macula.  The doctor identified these as old changes that were 
either due to concussion or an old scar from the accident.  

Law at the Time of the December 15, 1969 Board Decision

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service ... the 
United States will pay to any veteran thus disabled... 
compensation.... 38 U.S.C. § 310 (1969).  

Service-connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (1969).

The version of 38 C.F.R. § 3.304(c) in effect in 1969 in 
pertinent part provided that the development of evidence in 
connection with claims for service connection would be 
accomplished when deemed necessary but it should not be 
undertaken when evidence present is sufficient for this 
determination.  

Analysis

In its December 1969 decision, the Board reviewed the service 
medical records, pointing out repeatedly normal findings in 
service.  There was slight hyperopia in November 1944; 
however, the refractive error was not sufficient to warrant 
correction.  The veteran's eyes were examined for his March 
1945 headache complaints but no eye disease was found and 
visual acuity was normal.  Again, on examination for 
separation from service, in November 1945, there was no eye 
abnormality and visual acuity was normal.  The absence of eye 
complaints on post service examinations in 1946, 1948, and 
1949 was noted.  Dr. F. M.'s 1969 report of initially finding 
eye abnormalities in May 1949 was considered.  

The Board analyzed the record and noted that eye changes, if 
due to injury, occur in close proximity to the trauma, and 
since the macular region is the seat of the changes, central 
vision is invariably reduced.  It was pointed out that there 
was no evidence of changes or reduced central vision until 
more than 4 1/2 years after the head injury.  The Board 
concluded that the present eye problem was not shown to be 
related to any disease or injury of service origin.  

At the time of the 1969 Board decision, there was no support 
for the claim in the service medical records or the records 
made in the years immediately after service, including a 
September 1949 VA examination a few months after the veteran 
reportedly saw a private ophthalmologist.  The only support 
came from the report of the private doctor based on what she 
reportedly found almost 20 years earlier.  The Board analyzed 
this evidence in accordance with generally accepted medical 
principles.  The Board's panel included a physician, whose 
own medical judgment concerning the evidence of record was 
permissible prior to the Court's decision in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The veteran has submitted service medical records that 
document burns to his face and a head injury.  He asserts 
that these show CUE in the Board's decision.  He has also 
testified as to his injuries in service.  There has never 
been any dispute that the veteran suffered extensive and 
severe injuries when his airplane crashed in 1944.  The 
question is whether these injuries resulted in the visual 
impairment claimed years after service.  This is essentially 
a medical question involving the weighing of medical 
evidence.  The opinion of a private ophthalmologist was 
weighed against what is generally known of the development of 
post injury vision loss.  The Board had a doctor on the panel 
and the medical reasons for denying the claim were explained.  
In essence, the veteran is really disagreeing with the weight 
accorded the evidence of record by the Board.  A disagreement 
as to how the facts were weighed or evaluated is not the type 
of situation that rises to the level of clear and 
unmistakable error.  See 38 C.F.R. § 20.1403(d)(3).  

In sum, the veteran has failed to demonstrate that the 
December 15, 1969 Board decision misapplied, or failed to 
apply, any applicable law or VA regulation, or that the 
decision otherwise contained CUE.  The arguments of the 
veteran and his representative concerning the purported 
failure of the Board to properly apply extant law and 
regulations are without merit.  The other arguments of the 
veteran and his representative boil down to allegations that 
the Board improperly weighed the evidence of record in 
denying the claim; such allegations can never rise to the 
level of CUE.  38 C.F.R. § 20.1404; see Fugo v. Brown, 6 Vet. 
App. 40,45 (1993).  The Board finds that there was evidence 
in the record supporting the Board's decision in December 
1969.  Accordingly, the motion to revise or reverse is 
denied. 38 C.F.R. § 20.1405.  




ORDER

Due to the absence of CUE, the veteran's motion to revise or 
reverse the December 15, 1969 Board decision that denied 
service connection for light perception only of the left eye 
is denied.  



                       
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



